Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction filed on November 16, 2022 is acknowledged.
Claims 1-5, 7, 11, 18-25, 27 and 29-30 have been cancelled.
Claims 6, 8-10, 12-17, 26, 28 and 31-44 are pending in this application.

Restriction
Applicant’s election without traverse of Group 3 (claims 6, 8-10 and 12-17) and the election of SEQ ID NO: 33 as the species of the peptide in the reply filed on November 16, 2022  is acknowledged. The Restriction is deemed to be proper and is made FINAL in this office action. Claims 26, 28 and 31-44 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. A search was conducted on the elected species, SEQ ID NO: 33, and this appears to be free of prior art. Claims 6, 8-10 and 12-17 are examined on the merits in this office action.


Objections
6.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present relates to VEGF traps and VEGF mini-traps...” at line 1 of the abstract. First, there appears to be the term “invention” missing between the terms “present” and “relates”. Applicant should correct these informalities. See MPEP 608.01(b). For example, Applicant is recommended to amend the abstract to recite, “Vascular endothelial growth factor (VEGF) traps and VEGF mini-traps…are disclosed.”
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
7.	Claims 6, 10 and 14 are objected to for the following minor informality: claims 6, 10 and 14 contain acronyms “VEGF” (claim 6), “VEGFR1”, “VEGFR2”, “HEK293”, “IL18Ralpha”, “IL18Rbeta”, “NFkappaB-luciferase-IRES-eGFP”, “AMD/DME”, “REGN7483”, “HMW”, “HMW/M lux*hrs” (claim 10), and “IdeS” (claim 14), and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., vascular endothelial growth factor (VEGF). The abbreviations can be used thereafter.
Rejections
U.S.C. 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 10 recites parenthetical expressions “(VEGF mini-trap:VEGF165 homodimer:anti-VEGF Fab fragment)”, “(or less)” and “(relative to a dark control)”. The metes and bounds of claim 10 is rendered vague and indefinite by the parenthetical recitation of expressions “(VEGF mini-trap:VEGF165 homodimer:anti-VEGF Fab fragment)”, “(or less)” and “(relative to a dark control)” because it is unclear as to whether the limitation is part of the instantly claimed subject matter. See MPEP § 2173.05(d).



U.S.C. 112(d)
11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claims 8-10 and 12-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
13.	Claims 8-10, 12, and 14-15 depend from claim 6. Claim 13 depends from claim 12 and claim 16 depends from claim 15. Instant claim 6 recites, “A VEGF mini-trap which is a homodimer comprising two polypeptides wherein each polypeptide consists of the amino acid sequence: SEQ ID NO: 33.” Claim 6 recites “consisting of the amino acid sequence: SEQ ID NO: 33”. This means that only the peptide sequence (i.e., only the amino acid residues recited in SEQ ID NO: 33) in the SEQ ID NO: 33 are allowed. No modifications, no substitutions, no additions, nothing else can be added to the SEQ ID NO: 33. Therefore, the recitation of “which is glycosylated” of claim 8, the recitation of “comprises N-linked glycans;…O-linked glycans…” of claim 9, the recitation of “
    PNG
    media_image1.png
    143
    446
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    368
    644
    media_image2.png
    Greyscale
” of claim 10, the recitation of “glycosylated variants of the VEGF mini-trap of claim 6” of claim 12, the recitation of “a VEGF mini-trap of claim 6, further comprising IdeS protease or a variant thereof” of claim 14, and the recitation of “the VEGF mini-trap of claim 6 bound to VEGF or homodimer thereof” of claim 15 do not further limit the limitation of instant claim 6. Claims 8-10, 12, and 14-15 depend from claim 6, which only allows for polypeptide consisting of SEQ ID NO: 33, nothing more and nothing less. Since claims 13 and 16 depend from claims 12 and 15, respectively, these claims too do not further limit instant claim 6.

Closest Art of Interest
14.	The closest art to instant SEQ ID NO: 33 is Danos et al (US 2021/0010025). Danos et al teach a 428mer comprising instant SEQ ID NO: 33 (see SEQ ID NO: 21, residues 1-217). Danos et al do not teach a homodimer comprising two polypeptides wherein each polypeptide consists of SEQ ID NO: 33.

15.	Furfine et al (WO2016073894) teach a 428mer protein sequence that comprises instant SEQ ID NO: 33 (see SEQ ID NO: 60, residues 1-217). Furfine et al do not teach a homodimer comprising two polypeptides wherein each polypeptide consists of SEQ ID NO: 33. 


CONCLUSION
Claims 6 and 17 are allowed.
Claims 8-10 and 12-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Acting Supervisory Patent Examiner of Art Unit 1654